CHIEF JUSTICE                                                                                     LISA MATZ
 CAROLYN WRIGHT                                                                             CLERK OF THE COURT
                                                                                                (214) 712-3450
JUSTICES                                                                                  theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                  GAYLE HUMPA
 DOUGLAS S. LANG                                                                          BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                           (214) 712-3434

                                          Court of Appeals
 ROBERT M. FILLMORE                                                                     gayle.humpa@5th.txcourts.gov
 LANA MYERS
 DAVID EVANS
 DAVID LEWIS                       Fifth District of Texas at Dallas                             FACSIMILE
                                                                                               (214) 745-1083
 ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                                INTERNET
 BILL WHITEHILL                                 DALLAS, TEXAS 75202                   WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                  (214) 712-3400




                                               September 22, 2015

       Mr. Thomas Clark
       Ms. Jill Malouf
       Clark, Malouf & White, L.L.P.
       12222 Merit Drive, Suite 340
       Dallas, Texas 75251

       RE:      Court of Appeals Number:      05-15-00916-CV
                Trial Court Case Number:      DC-15-04034

       Style: GeoTag, Inc. v. Lawrence P. Howorth

       Dear Counsel:

               The Court has reviewed the clerk’s record and has a question concerning our jurisdiction
       over the appeal. Specifically, there does not appear to be an appealable order. This Court has
       jurisdiction only over appeals from final judgments and those interlocutory orders specifically
       authorized by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final
       judgment is one that disposes of all parties and all claims. See id.

              Appellant is appealing the trial court’s order granting a motion to compel arbitration. A
       party may appeal an order denying a motion to compel arbitration. See TEX. CIV. PRAC. & REM.
       CODE ANN. § 171.098(a)(1) (West 2011). There is no statutory authority for appealing an order
       granting a motion to compel arbitration. See Brooks v. Pep Boys Automotive Supercenters, 104
S.W.3d 656, 660 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

                So that this Court can determine its jurisdiction over the appeal, appellant is requested to
       file, by OCTOBER 2, 2015, a letter brief of no more than 3 pages explaining how this Court has
       jurisdiction over the appeal. Appellee may file a responsive letter brief of no more than 3 pages
       within 10 days of appellant’s brief. No extension of time will be granted. If either party will be
       relying on information not in the record before this Court, that party must obtain a supplemental
       clerk’s record from the trial court containing that information.

              We suspend the current deadline for appellant’s brief on the merits. After it has
       received briefs regarding the jurisdictional issue, the Court will either: (1) dismiss the appeal for
       want of jurisdiction; or (2) notify the parties by letter that the Court appears to have jurisdiction
over the appeal and of the new deadline for appellant’s brief. We caution appellant that failure to
file a jurisdictional brief by OCTOBER 2, 2015, may result in dismissal of the appeal without
further notice.
                                     Respectfully,

                                       /s/ Lisa Matz, Clerk of the Court

cc:     Mr. William Dunn
        Dunn Sheehan, LLP
        3400 Carlisle St., Suite 200
        Dallas, Texas 75204

LM/rz




                                                 2